ICJ_168_Jadhav_IND_PAK_2019-07-17_JUD_01_ME_03_FR.txt.                                                                                     510




             DÉCLARATION DE M. LE JUGE ROBINSON

[Traduction]

   Compétence de la Cour — Rapport entre l’article 14 du Pacte international
relatif aux droits civils et politiques et l’alinéa c) du paragraphe 1 de l’article 36 de
la convention de Vienne sur les relations consulaires — Principe de l’incorporation
systémique et alinéa c) du paragraphe 3 de l’article 31 de la convention de Vienne
sur le droit des traités — Interprétation des accords ultérieurs visés au paragraphe 2
de l’article 73 de la convention de Vienne sur les relations consulaires — Rapport
entre le paragraphe 2 de l’article 73 de la convention de Vienne sur les relations
consulaires et l’accord sur « l’accès consulaire » conclu en 2008 par l’Inde et le
Pakistan.


A. Les droits et obligations prévus à l’article 36 de la convention
 de Vienne sur les relations consulaires sont du même ordre que
ceux énoncés dans les instruments relatifs aux droits de l’homme

   1. Dans le présent arrêt, il est par trois fois question du rapport entre
la convention de Vienne sur les relations consulaires (ci-après « la conven-
tion de Vienne ») et le Pacte international relatif aux droits civils et poli-
tiques (ci-après « le Pacte »). Tout d’abord, en réponse à la conclusion par
laquelle l’Inde lui demandait de déclarer que le Pakistan avait agi au
mépris des « droits de l’homme élémentaires » de M. Jadhav, protégés par
l’article 14 du Pacte, la Cour a dit que sa compétence, fondée sur l’article
premier du protocole de signature facultative à la convention de Vienne
concernant le règlement obligatoire des diﬀérends, « ne s’étend[ait] pas à
la question de savoir si des obligations de droit international autres que
celles découlant de la convention de Vienne [n’avaient] pas été respectées »
(voir le paragraphe 36 de l’arrêt). Ensuite, au sujet de la conclusion par
laquelle l’Inde lui demandait de déclarer que la condamnation [à mort]
prononcée par des tribunaux militaires pakistanais était contraire au droit
international, notamment à l’article 14 du Pacte, la Cour a souligné que
les remèdes qu’il y avait lieu de prescrire devaient avoir pour but de répa-
rer uniquement le préjudice causé par des manquements aux obligations
prévues par la convention de Vienne, qui est le fondement de sa compé-
tence en l’espèce (voir le paragraphe 135 de l’arrêt). Il est à noter que le
remède sollicité par l’Inde était l’annulation du verdict et de la sentence
prononcés contre M. Jadhav et sa libération. Enﬁn, la Cour a admis que,
conformément à l’alinéa c) du paragraphe 3 de l’article 31 de la conven-
tion de Vienne sur le droit des traités, le Pacte pouvait néanmoins jouer
un rôle dans l’interprétation de la convention de Vienne sur les relations
consulaires (voir le paragraphe 135 de l’arrêt).

                                                                                      96

                          jadhav (décl. robinson)                           511

  2. Au vu de ces conclusions, j’avance les propositions suivantes au
sujet du rapport entre la convention de Vienne et le Pacte :

   i) Il existe un rapport juridique étroit et signiﬁcatif entre l’article 36 de
      la convention de Vienne et l’article 14 du Pacte, qui pouvait avoir
      une incidence sur la question de la compétence de la Cour.
  ii) Le Pacte, comme son titre l’indique, est un traité relatif aux droits de
      l’homme. Après la Seconde Guerre mondiale, la manifestation la
      plus importante du développement du droit international a été la
      formation d’un corpus de règles juridiques qui ont trouvé leur
      expression dans des déclarations et des traités ayant pour but de
      protéger les droits inaliénables de l’individu. Cette évolution du
      droit international est une réponse aux atrocités commises pendant
      la guerre contre des individus. Le Pacte est le principal instrument
      conventionnel ayant pour objet la protection des droits individuels.
 iii) Les droits énoncés à l’article 14 du Pacte sont les droits de « toute
      personne » (voir en particulier les paragraphes 1, 2 et 3 de l’article) ;
      en tant que tels, ils valent autant pour les personnes se trouvant à
      l’étranger que pour celles qui n’ont pas quitté leur pays ; ils doivent
      de plus être accordés « en pleine égalité », ce qui veut dire qu’une
      personne se trouvant dans un pays étranger doit y jouir, au titre des
      droits énoncés à l’article 14 du Pacte, de la même protection que les
      nationaux de ce pays. Le droit à l’égalité d’accès à la justice signiﬁe
      que les Etats parties au Pacte sont tenus à l’obligation positive de
      droit international de veiller à ce qu’il existe chez eux des tribunaux
      indépendants et impartiaux devant lesquels puissent avoir lieu des
      procès équitables dans le cadre d’une procédure pénale respectant les
      droits minima des accusés énoncés aux paragraphes 2 à 7 de l’ar-
      ticle 14 du Pacte.
 iv) L’énumération qui ﬁgure au paragraphe 3 de l’article 14 du Pacte
      n’est pas une liste exhaustive de ces droits ; elle comprend les garan-
      ties auxquelles « toute personne » a « au moins » droit « en pleine éga-
      lité ». D’autres droits peuvent donc y être ajoutés, pourvu qu’ils
      présentent les mêmes caractéristiques essentielles que les sept déjà
      prévus, à savoir qu’ils doivent être conférés dans le but de permettre
      à tout accusé de jouir eﬀectivement du droit à ce que sa cause soit
      entendue équitablement, comme le garantit le paragraphe 1 de l’ar-
      ticle 14 du Pacte.
  v) Un droit de l’homme est un droit conféré à tous, sans aucune distinc-
      tion fondée sur des facteurs tels que la race, la couleur, l’origine natio-
      nale ou sociale et le sexe. Comme il est dit dans le préambule du Pacte,
      les droits de l’homme « découlent de la dignité inhérente à la personne
      humaine » et constituent « le fondement de la liberté, de la justice et de
      la paix dans le monde » (les italiques sont de moi). Il est à noter que la
      justice est l’une des ﬁns que sert la jouissance d’un droit de l’homme.
      Le droit à un procès équitable inscrit à l’article 14 du Pacte et le prin-

                                                                              97

                              jadhav (décl. robinson)                                    512

     cipe de l’égalité devant la loi signiﬁent que le droit à l’égalité d’accès
     aux tribunaux est reconnu à tous, sans distinction fondée sur les fac-
     teurs énumérés au paragraphe 1 de l’article 2 du Pacte, dont l’origine
     nationale ou sociale. Lorsqu’un ressortissant étranger qui ne parle
     même pas la langue de l’Etat de résidence n’est pas autorisé à commu-
     niquer avec le consulat de son pays pour que celui-ci pourvoie à sa
     représentation en justice, il y a lieu de douter qu’il ait eu accès à la
     justice en pleine égalité avec les ressortissants dudit Etat.
 vi) Il résulte de la proposition qui précède que le droit à la communica-
     tion avec les autorités consulaires et le droit à l’assistance consulaire
     prévus à l’article 36 de la convention de Vienne sont tout autant des
     droits de l’homme que les sept droits énumérés au paragraphe 3 de
     l’article 14 du Pacte. La raison en est qu’ils oﬀrent à une personne
     visée par des poursuites pénales dans un pays étranger une protection
     qui serait peut-être considérée comme allant de soi, et pourrait en tout
     cas être beaucoup plus facile à obtenir, si des poursuites semblables
     étaient exercées dans son pays contre un ressortissant de l’Etat d’envoi
     ou de l’Etat de résidence. Lorsque les droits énoncés à l’article 36 de la
     convention de Vienne ne sont pas respectés, l’universalité de la protec-
     tion garantie par l’article 14 du Pacte à « toute personne » et « en pleine
     égalité » risque de se révéler illusoire. La situation d’un étranger fai-
     sant l’objet de poursuites pénales mérite une attention particulière,
     parce que l’intéressé risque d’être moins à même d’aﬀronter la com-
     plexité du système juridique local que s’il était poursuivi dans son
     propre pays ou était ressortissant de l’Etat de résidence. Le respect de
     la dignité inhérente au ressortissant étranger visé par des poursuites
     pénales requiert que celui-ci se voie accorder les mêmes conditions
     d’accès à la justice que s’il était poursuivi dans son pays ou était res-
     sortissant de l’Etat de résidence ; il devrait en tout cas bénéﬁcier au
     moins de la garantie d’un procès équitable, comme le veut la règle
     impérative énoncée au paragraphe 3 de l’article 14 du Pacte.
vii) L’article 36 de la convention de Vienne devrait donc être considéré
     comme prévoyant en quelque sorte la parité entre les droits d’un
     étranger accusé d’une infraction pénale et ceux d’un ressortissant de
     l’Etat de résidence poursuivi dans son pays pour une telle infraction.
     C’est pourquoi tant de traités récents stipulent que le droit à la com-
     munication entre les autorités consulaires et les ressortissants de
     l’Etat d’envoi doit être respecté lorsque l’un de ceux-ci fait l’objet de
     poursuites pénales sur le territoire de l’Etat de résidence. Par
     exemple, le paragraphe 3 de l’article 6 de la convention des
     Nations Unies contre la torture prévoit que toute personne détenue
     pour des faits visés audit article « peut communiquer immédiatement
     avec le plus proche représentant qualiﬁé de l’Etat dont elle a la
     nationalité » 1. L’obligation de respecter ce droit est une obligation

   1 Voir également le paragraphe 3 de l’article 13 de la convention de 1963 relative aux
infractions et à certains autres actes survenant à bord des aéronefs, le paragraphe 3 de l’ar-

                                                                                           98

                               jadhav (décl. robinson)                                     513

      de fond tout autant que celles énoncées dans les autres paragraphes
      de l’article, y compris son paragraphe 1, aux termes duquel tout Etat
      partie sur le territoire duquel se trouve une personne soupçonnée
      d’actes de torture doit la placer en état de détention. Si un étranger
      à qui le droit de communiquer avec les autorités consulaires de son
      pays a été refusé est ensuite condamné à l’issue d’un procès où il n’a
      pas été représenté par un avocat, ce procès, dans la plupart des sys-
      tèmes juridiques, serait frappé de nullité. De même, l’obligation de
      permettre la communication entre un ressortissant de l’Etat d’envoi
      et les autorités consulaires de celui-ci prévue au paragraphe 1 de l’ar-
      ticle 36 de la convention de Vienne, qui vaut notamment pour les
      détenus, a le caractère d’une obligation de fond parce qu’il est essen-
      tiel qu’elle soit observée pour qu’il puisse être donné eﬀet aux droits
      énoncés dans ledit article.
viii) Le droit de communiquer avec les autorités consulaires et l’obliga-
      tion correspondante d’en permettre l’exercice font désormais partie
      du droit international coutumier, qu’ils soient prévus à l’article 36 de
      la convention de Vienne ou dans l’un quelconque des traités susmen-
      tionnés.
 ix) Le droit que l’alinéa b) du paragraphe 1 de l’article 36 de la conven-
      tion confère à une personne arrêtée ou détenue sur le territoire d’un
      Etat étranger d’être informée par les autorités de celui-ci qu’elle peut
      leur demander d’en aviser le poste consulaire de son pays revêt une
      importance fondamentale en tant que moyen d’assurer l’universalité
      et l’égalité garanties par l’article 14 du Pacte. Cependant, le droit
      que l’alinéa c) du paragraphe 1 du même article donne aux fonction-
      naires consulaires de se rendre auprès d’un ressortissant de l’Etat
      d’envoi qui est incarcéré ou en état de détention préventive ou de
      toute autre forme de détention de s’entretenir et de correspondre
      avec lui et de pourvoir à sa représentation en justice est plus impor-
      tant encore. Ce droit est prévu au bénéﬁce des ressortissants de
      l’Etat d’envoi se trouvant dans une telle situation qui, dans l’attente
      d’un procès, peuvent avoir besoin d’assurer leur représentation en
      justice. Le fait que cette disposition est prévue au bénéﬁce des ressor-
      tissants étrangers ressort clairement de la dernière phrase de l’ali-

ticle 6 de la convention de 1971 pour la répression d’actes illicites dirigés contre la sécurité
de l’aviation civile, le paragraphe 2 de l’article 6 de la convention de 1973 sur la prévention
et la répression des infractions contre les personnes jouissant d’une protection interna-
tionale, le paragraphe 3 de l’article 6 de la convention de 1979 contre la prise d’otages,
le paragraphe 2 de l’article 17 de la convention de 1994 sur la sécurité du personnel des
Nations Unies et du personnel associé, le paragraphe 3 de l’article 9 de la convention de
1999 pour la répression du ﬁnancement du terrorisme et l’article 17 de la convention de
2006 sur les disparitions forcées. Toutes ces conventions prévoient que toute personne
détenue pour des faits visés par leurs dispositions a droit à une assistance lui permettant
de communiquer immédiatement avec un représentant de l’Etat dont elle est ressortissante.
Les articles où ﬁgurent ces dispositions créent indubitablement des obligations juridiques
de fond. Rien ne donne à penser qu’elles créent autre chose que de telles obligations, qui
s’imposent au pays où la personne est détenue.

                                                                                             99

                       jadhav (décl. robinson)                           514

   néa c), qui stipule que les fonctionnaires consulaires doivent
   s’abstenir d’intervenir auprès d’un ressortissant de leur pays « lorsque
   l’intéressé s’y oppose expressément ». Si les autorités consulaires ne
   peuvent pas pourvoir à la représentation en justice d’un ressortissant
   de l’Etat d’envoi en état de détention, il est très probable qu’aucun
   des sept droits énumérés à l’article 14 du Pacte ne sera eﬀectivement
   exercé. Parmi ces droits, celui qui est le plus menacé lorsqu’une per-
   sonne fait l’objet de poursuites pénales dans un pays étranger est le
   droit énoncé à l’alinéa b) du paragraphe 3 de l’article 14 du Pacte
   « [à] disposer du temps et des facilités nécessaires à la préparation de
   sa défense et à communiquer avec le conseil de son choix » ; ce droit
   est aussi étroitement lié au droit du ressortissant étranger à ce que
   des fonctionnaires consulaires pourvoient à sa représentation en jus-
   tice. Si aucune disposition n’est prise pour sa représentation, il est
   fort probable que le détenu étranger sera incapable de préparer
   convenablement sa défense en choisissant un avocat et en communi-
   quant avec lui.
x) Au vu de ce qui précède, on peut diﬃcilement admettre l’assertion
   selon laquelle, « à la diﬀérence de l’assistance juridique, l’assistance
   consulaire n’est pas considérée comme une condition à remplir dans
   une procédure pénale » (voir le paragraphe 129 de l’arrêt). Cette
   assertion a été avancée par le Pakistan en réponse à l’argument de
   l’Inde selon lequel la violation des dispositions de l’alinéa b) du
   paragraphe 1 de l’article 36 de la convention qui avait résulté du
   défaut de notiﬁcation consulaire devait entraîner l’annulation du
   procès de M. Jadhav. Des atteintes au droit à la communication
   entre les autorités consulaires et les ressortissants de l’Etat d’envoi
   peuvent avoir une incidence notable sur le déroulement d’un procès
   pénal, même s’il n’en résulte pas l’annulation de celui-ci. Je pense
   cependant qu’il y a des situations dans lesquelles le défaut de notiﬁ-
   cation aux autorités consulaires de la détention d’un ressortissant de
   l’Etat d’envoi accusé d’infractions pénales peut et devrait entraîner
   l’annulation du procès. Je m’empresse d’ajouter que pareille décision
   appartient à une juridiction interne, et non à la Cour, qui devrait se
   contenter d’appeler l’attention sur la gravité de la violation et, si elle
   ordonne une procédure de réexamen, de demander que la juridiction
   interne qui en sera chargée accorde tout le poids qu’ils méritent aux
   eﬀets de ladite violation. Par exemple, la gravité de la violation jus-
   tiﬁerait l’annulation du procès si, en conséquence du défaut de noti-
   ﬁcation au consulat de la détention d’un ressortissant de l’Etat
   d’envoi, ce ressortissant n’avait pas été représenté lors de son procès,
   et s’il était établi que ce fait avait été un facteur important de sa
   condamnation. En tout état de cause, l’assistance prêtée par les
   autorités consulaires pour assurer la représentation en justice d’un
   ressortissant de l’Etat d’envoi visé par des poursuites pénales sur le
   territoire de l’Etat de résidence permet à l’intéressé de choisir un
   avocat qui le représentera au procès, et de le consulter pour préparer

                                                                         100

                             jadhav (décl. robinson)                                 515

     sa défense. Vu la situation diﬃcile où se trouve le ressortissant étran-
     ger, on peut dire que cette assistance lui est quasiment indispensable,
     et constitue un élément essentiel de sa préparation au procès. On
     aurait tort de ne pas reconnaître qu’il existe un lien d’une impor-
     tance fondamentale entre l’assistance consulaire prévue à l’alinéa c)
     du paragraphe 1 de l’article 36 de la convention et le déroulement du
     procès, d’autant que selon la convention de Vienne (alinéa i) de l’ar-
     ticle 5), l’une des fonctions consulaires consiste à « assurer [la] repré-
     sentation … [des ressortissants de l’Etat d’envoi] devant les
     tribunaux … de l’Etat de résidence ».
 xi) En l’aﬀaire Avena, la Cour s’est gardée d’assimiler le droit à la com-
     munication entre les autorités consulaires et les ressortissants de
     l’Etat d’envoi à un droit de l’homme. Elle a considéré que ni le texte
     ni l’objet et le but de la convention, ni non plus aucune indication
     fournie par les travaux préparatoires, ne permettaient de parvenir à
     une telle conclusion 2. Il est vrai que le préambule de la convention
     de Vienne stipule, sans autre précision, que l’un des buts de cet ins-
     trument est de favoriser les relations d’amitié entre les Etats, et qu’il
     n’y est pas fait expressément mention des droits de l’homme des res-
     sortissants de l’Etat d’envoi, mais il n’en demeure pas moins que la
     convention doit être interprétée à la lumière du développement
     rapide du droit international qui a suivi la Seconde Guerre mondiale
     et du fait que ce développement a porté surtout sur les droits des
     individus dans leurs rapports avec les Etats. Une telle interprétation,
     qui considère la convention dans une optique globale, procède de ce
     que McLachlan appelle « le principe général d’interprétation des
     traités », à savoir « le principe de l’incorporation systémique au sys-
     tème juridique international » 3, que reﬂète l’alinéa c) du para-
     graphe 3 de l’article 31 de la convention de Vienne sur le droit des
     traités ; cette interprétation s’appuie aussi sur l’avis consultatif donné
     par la Cour sur les Conséquences juridiques pour les Etats de la pré-
     sence continue de l’Afrique du Sud en Namibie (Sud-Ouest africain)
     nonobstant la résolution 276 (1970) du Conseil de sécurité 4, dans
     lequel elle a dit ceci : « De plus, tout instrument international doit
     être interprété et appliqué dans le cadre de l’ensemble du système
     juridique en vigueur au moment où l’interprétation a lieu. » 5 Le
     libellé du paragraphe 1 de l’article 36 de la convention de Vienne, en
     particulier de son alinéa c), révèle eﬀectivement le souci de protéger

   2  Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 2004 (I), p. 61, par. 124.
   3 McLachlan, Campbell, « The Principle of Systemic Integration and Article 31 (3) (c)

of the Vienna Convention », International and Comparative Law Quarterly, vol. 54, no 2,
avril 2005, p. 280.
   4 Conséquences juridiques pour les Etats de la présence continue de l’Afrique du Sud en

Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de sécurité,
avis consultatif, C.I.J. Recueil 1971, p. 16.
   5 Ibid., p. 31, par. 53.



                                                                                     101

                        jadhav (décl. robinson)                          516

     les droits individuels au nom de la dignité et de la valeur inhérentes
     à la personne humaine, qui est exprimé dans les traités relatifs aux
     droits de l’homme tels que la convention des Nations Unies contre la
     torture. Etant donné qu’ils sont étroitement liés au droit que l’ali-
     néa b) du paragraphe 3 de l’article 14 du Pacte confère à un accusé
     de « disposer du temps et des facilités nécessaires à la préparation de
     sa défense », j’avance que les droits prévus à l’alinéa c) du para-
     graphe 1 de l’article 36 de la convention de Vienne peuvent être
     considérés comme faisant partie des garanties d’un procès équitable,
     et pourraient donc être ajoutés à la liste de droits ﬁgurant au para-
     graphe 3 de l’article 14 du Pacte.
xii) Il s’ensuit qu’un manquement aux obligations prévues au para-
     graphe 1 de l’article 36 de la convention, en particulier à son ali-
     néa c), est une violation d’un droit de l’homme qui s’apparente
     étroitement à une violation des droits d’un accusé à un procès équi-
     table qui sont énoncés au paragraphe 3 de l’article 14 du Pacte, en
     particulier à son alinéa b). Si le droit prévu à l’alinéa c) du para-
     graphe 1 de l’article 36 de la convention est un élément du droit à un
     procès équitable, et mériterait par conséquent d’être ajouté à la liste
     ﬁgurant au paragraphe 3 de l’article 14 du Pacte, il ne me semble pas
     interdit d’en conclure qu’une violation de l’alinéa b) du paragraphe 3
     de l’article 14 du Pacte ayant résulté de ce que l’Etat de résidence n’a
     pas permis à un fonctionnaire consulaire de pourvoir à la représen-
     tation en justice d’un détenu étranger est aussi une violation de l’ali-
     néa c) du paragraphe 1 de l’article 36 de la convention de Vienne, et
     que cela aurait suﬃ à conférer à la Cour, sur le fondement de l’ar-
     ticle premier du protocole de signature facultative, compétence pour
     connaître d’une violation du paragraphe 3 de l’article 14 du Pacte.


                          B. L’accord de 2008

   3. Le paragraphe 2 de l’article 73 de la convention de Vienne est libellé
comme suit : « Aucune disposition de la présente convention ne saurait
empêcher les Etats de conclure des accords internationaux conﬁrmant,
complétant ou développant ses dispositions, ou étendant leur champ
d’application. »
   4. En 2008, l’Inde et le Pakistan ont conclu un accord sur la « commu-
nication consulaire » (ci-après « l’accord de 2008 »). La Cour s’est penchée
sur la question de la compatibilité de cet accord avec le paragraphe 2 de
l’article 73 de la convention. S’il n’avait pas pour objet de conﬁrmer,
compléter ou développer les dispositions de la convention ou d’élargir
leur champ d’application, sa conclusion n’aurait pas rempli les conditions
énoncées au paragraphe 2 de l’article 73. Elle aurait été ultra vires au
regard desdites conditions.
   5. Les positions des Parties sur l’interprétation de l’accord de 2008
étaient très diﬀérentes. Selon le Pakistan, comme la Cour l’a relevé au

                                                                         102

                          jadhav (décl. robinson)                           517

paragraphe 97 de son arrêt, l’accord se substituait à l’article 36 de la
convention dans ses relations avec l’Inde. Le point vi) de l’accord de 2008
dispose ce qui suit : « En cas d’arrestation, de détention ou de condamna-
tion pour des raisons politiques ou relatives à la sécurité, chaque partie
peut examiner l’aﬀaire au fond. » Le Pakistan a soutenu que, en cas d’es-
pionnage, cette disposition se substituait à l’article 36 de la convention et
suspendait donc les droits conférés par elle. L’Inde a aﬃrmé quant à elle
que le point vi) de l’accord devait être lu parallèlement à son point v), qui
est ainsi libellé : « Les deux gouvernements conviennent de libérer et de
rapatrier les intéressés dans un délai d’un mois au plus tard après expira-
tion de leur peine et conﬁrmation de leur nationalité. » Elle considérait
donc qu’il était convenu entre elle et le Pakistan que les parties se réser-
vaient le droit d’examiner au fond chaque cas où des personnes seraient
arrêtées, détenues et condamnées pour des raisons politiques ou relatives
à la sécurité, aﬁn de déterminer s’il y avait lieu de les libérer et de les rapa-
trier dans un délai d’un mois au plus tard après expiration de leur peine
et conﬁrmation de leur nationalité.
   6. Pour interpréter le membre de phrase « chaque partie peut examiner
l’aﬀaire au fond », il faut prêter une attention particulière au mot « peut ».
Les parties à l’accord sont convenues de s’accorder réciproquement le
pouvoir discrétionnaire d’examiner les cas d’arrestation pour des raisons
politiques ou relatives à la sécurité. Ces cas devraient comprendre les
arrestations pour espionnage. Telle qu’elle est libellée, la disposition signi-
ﬁe que l’une ou l’autre partie, après avoir examiné au fond un cas d’arres-
tation pour espionnage, peut décider s’il y a lieu de permettre la
communication entre les autorités consulaires et la personne arrêtée.
L’accord de 2008, en raison en particulier de la teneur de son point vi), ne
peut donc pas être considéré comme conﬁrmant, complétant ou dévelop-
pant les dispositions de la convention de Vienne relatives à l’obligation de
permettre la communication avec les autorités consulaires dans les cir-
constances indiquées à son article 36, et ne peut pas non plus être consi-
déré comme étendant le champ d’application desdites dispositions. Pour
cette raison, l’accord ne saurait être considéré comme satisfaisant aux
conditions énoncées au paragraphe 2 de l’article 73 de la convention de
Vienne. Il est ultra vires au regard du paragraphe 2 de l’article 73 et est
sans eﬀet sur l’applicabilité des dispositions de la convention de Vienne.
Les parties à cet accord restent donc liées par l’article 36 de celle-ci.
   7. La Cour a examiné l’accord de 2008 dans une optique toute diﬀé-
rente de celle de l’analyse ci-dessus. Elle dit au paragraphe 97 de son arrêt
que les Parties ont négocié l’accord en pleine connaissance du para-
graphe 2 de l’article 73 de la convention de Vienne. Cette aﬃrmation n’est
pas la simple constatation d’une situation factuelle ; si tel était le cas, elle
ne soulèverait aucun problème. Or, il ressort clairement de la suite du
paragraphe 97 que la Cour s’appuie essentiellement sur le fait que les Par-
ties ont conclu l’accord en pleine connaissance du paragraphe 2 de l’ar-
ticle 73 pour conclure « que le point vi) dudit accord ne se substitue pas,
contrairement à ce que prétend le Pakistan, aux obligations découlant de

                                                                             103

                         jadhav (décl. robinson)                           518

l’article 36 de la convention ». Cette conclusion est importante de par ce
qu’elle implique plutôt qu’en elle-même. Elle implique que, dès lors que
les Parties ont négocié l’accord en pleine connaissance du paragraphe 2 de
l’article 73, il y a lieu de présumer que, en le signant, elles ont agi confor-
mément aux dispositions de ce paragraphe. Pareille présomption est for-
cément sujette à caution et, de fait, elle est inﬁrmée par l’analyse exposée
ci-dessus, dont il ressort que le pouvoir discrétionnaire de permettre ou
non la communication avec les autorités consulaires en cas d’arrestation
d’un étranger pour des raisons politiques ou relatives à la sécurité (y com-
pris l’espionnage), conféré aux deux Etats par le point vi), est en conﬂit
direct avec l’obligation contraignante énoncée à l’article 36 de permettre
la communication entre les autorités consulaires et les ressortissants de
l’Etat d’envoi arrêtés sur le territoire de l’Etat de résidence, quelles qu’en
soient les raisons, espionnage compris.
   8. Dans la suite du paragraphe 97 de son arrêt, la Cour énonce la
conclusion suivante :
       « Ayant examiné cet accord, et à la lumière des conditions énon-
     cées par cette disposition, la Cour est d’avis que l’accord de 2008 est
     un accord ultérieur qui a pour objet de « conﬁrmer, compléter ou
     développer les dispositions de la convention, ou d’étendre leur champ
     d’application ». En conséquence, elle considère que le point vi) dudit
     accord ne se substitue pas, contrairement à ce que prétend le Pakis-
     tan, aux obligations découlant de l’article 36 de la convention. »
Or, même si cette conclusion est correcte, on ne saurait déduire de la seule
intention des parties contractantes qu’elles n’ont pas manqué à l’obliga-
tion énoncée au paragraphe 2 de l’article 73 de la convention de ne
conclure que des accords ultérieurs conﬁrmant, complétant ou dévelop-
pant les dispositions de celle-ci, ou étendant leur champ d’application.
Autrement dit, s’il est juridiquement établi que l’accord de 2008 ne
conﬁrme pas les dispositions de la convention de Vienne, l’assertion selon
laquelle il les conﬁrme néanmoins parce qu’il est présumé avoir été conclu
dans cette intention est dénuée de fondement. Une présomption ne peut
en eﬀet jouer un rôle utile dans l’interprétation d’un traité que s’il est
raisonnable de la considérer comme fondée.
   9. Pour répondre à la question de savoir si l’accord de 2008 est compa-
tible avec le paragraphe 2 de l’article 73 de la convention, il ne suﬃt pas
de présumer que les Parties l’ont conclu dans l’intention qu’il le soit du
simple fait qu’elles l’ont signé en pleine connaissance des dispositions
dudit paragraphe. Rien n’indique qu’il soit raisonnable de considérer
cette présomption comme fondée. Il n’est en eﬀet pas rare que les parties
à un traité y dérogent en pleine connaissance de ses dispositions. Le rai-
sonnement de la Cour est explicité plus avant au paragraphe 94 de l’arrêt
où, après avoir rappelé que, selon son préambule, l’accord de 2008 a
notamment pour but « la réalisation de l’objectif consistant à garantir un
traitement humain aux ressortissants de chacun des deux Etats », elle dit
que le point vi) de cet instrument ne saurait être lu comme autorisant

                                                                           104

                         jadhav (décl. robinson)                           519

l’Etat de résidence à refuser la communication entre les autorités consu-
laires et les ressortissants de l’Etat d’envoi en cas d’arrestation pour des
raisons politiques ou relatives à la sécurité. La Cour conclut que, étant
donné l’importance des droits en question pour la garantie d’un traite-
ment humain, il y a tout lieu de penser que, si l’intention des Parties avait
été de restreindre de quelque façon les droits garantis par l’article 36,
« cette intention ressortirait sans équivoque des dispositions de l’accord ».
Selon moi, ce n’est pas là une conclusion raisonnable, compte tenu en
particulier de la clarté du libellé du point vi).
   10. Il est certes admis que, comme le prévoit l’article 26 de la conven-
tion de Vienne sur le droit des traités, les Etats parties à un traité doivent
l’exécuter de bonne foi. Ainsi que la Cour l’a dit en l’aﬀaire relative au
Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), le principe de bonne
foi « oblige les parties [à un traité] à l’appliquer de façon raisonnable et de
telle sorte que son but puisse être atteint » (arrêt, C.I.J. Recueil 1997,
p. 79, par. 142). Cependant, rien ne permet de présumer, sur la foi de
l’existence de cet impératif, que les parties à un traité se conforment ou se
sont conformées constamment aux obligations qu’il leur impose. Pour
déterminer si tel est le cas, il faut examiner de près toutes les circonstances
pertinentes, y compris le libellé du traité et le comportement des Etats qui
y sont parties.
   11. Le danger que je vois dans le paragraphe 97 de l’arrêt, en particu-
lier sa deuxième phrase, est qu’il risque d’être interprété comme signiﬁant
que, lorsqu’un traité prévoit expressément que le comportement des Etats
parties doit satisfaire à certains critères, comme c’est le cas de la conven-
tion de Vienne, qui dispose que ne peuvent être conclus que des accords
ultérieurs « conﬁrmant, complétant ou développant les dispositions de la
convention, ou étendant leur champ d’application », la Cour peut présu-
mer que les parties au traité l’ont conclu dans l’intention de respecter
constamment ces critères, et comme signiﬁant aussi que cette présomption
apparaît d’autant plus plausible que le traité vise de nobles objectifs tels
que la garantie d’un traitement humain.

                                           (Signé) Patrick L. Robinson.




                                                                           105

